J-A01011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RICHARD VAUTAR, AS ATTORNEY-IN-               IN THE SUPERIOR COURT OF
FACT FOR BERTHA VAUTAR,                             PENNSYLVANIA

                         Appellee

                   v.

FIRST NATIONAL BANK OF
PENNSYLVANIA,

                         Appellee

                   v.

THE ESTATE OF FRANCES SAKMAR, AND
MICHAEL SAKMAR AND EDWARD
SAKMAR, CO-EXECUTORS OF THE
ESTATE OF FRANCES SAKMAR,

                         Appellee

                    v.

MICHAEL SAKMAR, EDWARD SAKMAR,
AND EILEEN ATWOOD, INDIVIDUALLY,

                         Appellants               No. 161 WDA 2014


          Appeal from the Judgment entered December 30, 2013,
            in the Court of Common Pleas of Cambria County,
                    Civil Division, at No(s): 2009-01615


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                      FILED FEBRUARY 27, 2015

     On November 8, 2007, Richard Vautar, as attorney-in-fact for his

mother, Bertha Vautar, (“Ms. Vautar”), initiated an action against First

National Bank of Pennsylvania, (“Bank”), alleging that Bank improperly paid
J-A01011-15



to Frances Sakmar, (“Decedent”), the total value of four certificates of

deposit which were owned by Jean Sojak, Ms. Vautar’s deceased sister, and

which were held in trust for Jean Sojak’s two sisters, Ms. Vautar and

Decedent. On January 28, 2008, Bank filed a third party complaint against

Decedent, who was later substituted by her estate and its co-executors,

Michael and Edward Sakmar, (collectively “Sakmar Defendants”). On August

16, 2010, Bank filed an amended third party complaint joining, in their

individual capacities, the heirs of Decedent’s estate, the Sakmar Defendants,

and Eileen Atwood (collectively “Appellants”).

        On June 11, 2013, a non-jury trial commenced, which resumed to

conclusion on August 23, 2013.        On September 5, 2013, the trial court

entered a verdict against Decedent’s estate and in Bank’s favor.          On

September 16, 2013, Bank moved for post-trial relief seeking to amend the

verdict to include Appellants.     On November 18, 2013, Appellants filed a

brief in opposition to Bank’s post-trial motion. On November 21, 2013, the

trial court heard arguments on Bank’s motion for post-trial relief.       On

December 16, 2013, the trial court entered an amended/supplemental

verdict finding against Decedent’s estate and Appellants, and in favor of

Bank.    On December 30, 2013, judgment was entered consistent with the

trial court’s December 16, 2013 amended/supplemental verdict. Appellants

did not file post-trial motions.    On January 15, 2014, Appellants filed a

notice of appeal.




                                      -2-
J-A01011-15



      On February 19, 2014, this Court issued a per curiam order requiring

Appellants to show cause why their appeal should not be dismissed due to

their failure to file post-trial motions pursuant to Pennsylvania Rule of Civil

Procedure 227.1, to which Appellants responded on March 4, 2014. Also on

March 4, 2014, Bank filed an application to quash this appeal due to

Appellants’ failure to file post-trial motions.     On March 11, 2014, we

discharged our February 19, 2014 per curiam order.       On March 24, 2014,

Appellants answered Bank’s application to quash arguing, inter alia, that

“Rule 227.1 … does not require post-trial motions to be filed following the

grant of another party’s post-trial motion.” Appellants’ Answer to [Bank’s]

Petition to Quash Appeal, 3/24/14, at 7. Appellants further argued that the

amended/supplemental verdict followed Bank’s post-trial motion, rather than

a trial, thus exempting Appellants from the purview of Rule 227.1. Id. at 8.

On March 24, 2014, the trial court issued a letter to our Court “defer[ring]

filing an opinion pursuant to Pennsylvania Rule of Appellate Procedure

1925(a)    pending    resolution”    of    Bank’s   application   to    quash.

Correspondence, 3/26/14, at 1. On April 17, 2014, this Court denied Bank’s

application to quash without prejudice to Bank to raise the issue before this

panel. After careful consideration, we grant Bank’s application to quash.

      It is undisputed that Appellants did not comply with Pa.R.C.P. 227.1,

which provides in pertinent part:

      Rule 227.1 Post-Trial Relief

      (c) Post-trial motions shall be filed within ten days after

                                     -3-
J-A01011-15


            (1) verdict, discharge of the jury because of inability to
            agree, or nonsuit in the case of a jury trial; or

            (2) notice of nonsuit or the filing of the decision in the
            case of a trial without a jury.

Pa.R.C.P. 227.1(c)(1)-(2) (emphasis supplied). Accordingly, a plain reading

of Rule 227.1(c) required Appellants to file post-trial motions to the

December 16, 2013 amended/supplemental verdict, which was the “the

decision in the case of a trial without a jury”, and pertained to Appellants in

their individual capacities, and from which they appeal. Appellants are not

relieved from Rule 227.1 because the amended/supplemental verdict was

entered following Bank’s post-trial motion and the arguments held in relation

thereto.

      We recently emphasized:

             [T]he filing of post-trial motions ... ensure[s] that the trial
      judge has a chance to correct alleged trial errors.              This
      opportunity to correct alleged errors ... advances the orderly and
      efficient use of our judicial resources. First, appellate courts will
      not be required to expend time and energy reviewing points on
      which no trial ruling has been made. Second, the trial court may
      promptly correct the asserted error. With the issue properly
      presented, the trial court is more likely to reach a satisfactory
      result, thus obviating the need for appellate review on this issue.
      Or if a new trial is necessary, it may be granted by the trial court
      without subjecting both the litigants and the courts to the
      expense and delay inherent in appellate review. Third, appellate
      courts will be free to more expeditiously dispose of the issues
      properly preserved for appeal....

D.L. Forrey & Associates, Inc. v. Fuel City Truck Stop, Inc., 71 A.3d
913, 919 (Pa. Super. 2013) (internal citations omitted). In finding that the

appellant in Fuel City had waived its appellate issues, we observed:


                                      -4-
J-A01011-15


      Appellant in this case did not file any post-trial motions,
      procedurally flawed or otherwise. Accordingly, Appellant's claims
      of error are waived. Behar v. Frazier, 724 A.2d 943, 945 (Pa.
      Super. 1999) (noting that “where the trial court has no post-trial
      motion to consider as in Lane [Enterprises Inc. v. L.B. Foster
      Company, 551 Pa. 306, 710 A.2d 54 (1998)], the parties have
      not presented the trial court with issues to deal with in an
      opinion and waiver occurs”).

Id., at 920.    Accordingly, finding that Appellants failed to file post-trial

motions as required by Pa.R.C.P. 227.1, we quash the appeal.

      Bank’s application to quash granted.     Appeal quashed.    Jurisdiction

relinquished.

      Judge Donohue joins the Memorandum.

      P.J.E. Ford Elliott files a Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2015




                                    -5-